775 N.E.2d 676 (2002)
In the Matter of Raymond L. KERN, Judge of the Lawrence Superior Court.
In the Matter of Raymond L. Kern, Judge of the Lawrence Superior Court.
Nos. 47S00-0105-JD-226, 47S00-0206-JD-333.
Supreme Court of Indiana.
August 22, 2002.
ORDER
Raymond L. Kern, Judge of Lawrence Superior Court I, is the respondent in two judicial disciplinary proceedings initiated by the Indiana Commission on Judicial Qualifications pending before the Court. As a result of the Commission's recommendation in the first of those cases, we suspended him from office pending the outcome of our review of the appointed judges' findings and conclusions.
The parties have now tendered a proposed agreement that would bring both proceedings to an end, captioned as a "Conditional Agreement To Resolution Of Charges." In it, respondent acknowledges his misconduct in the initial proceeding and agrees to resign as judge.
The proposed agreement is ACCEPTED. In accordance with the terms of the agreement, the Court directs as follows:
 Raymond L. Kern's resignation from office is accepted and becomes effective August 31, 2002.
 This order accepting respondent's resignation will not be followed by an order removing respondent as judge pursuant to Ind. Admission and Discipline Rule 25(III)(C).
 This order constitutes a finding of professional discipline that would be required to be reported to other jurisdictions in which respondent might seek admission as a lawyer.
 Respondent is permanently prohibited from seeking or accepting any judicial office and from serving in any judicial capacity in Indiana.
 The proceedings under cause number 47S00-0105-JD-226 are now concluded and that cause is dismissed, with costs assessed against respondent.
 The proceedings under cause number 47S00-0206-JD-333 are rendered moot by the acceptance of the proposed agreement and that cause is also dismissed.
Because this order has been issued on an expedited basis to accommodate the parties, there has not been time to prepare it in a manner appropriate for publication, which will occur in due course. The Clerk is directed to send a copy of this order to Raymond L. Kern; to all counsel of record in both proceedings; to Lilia Judson, Executive Director of State Court Administration so that the appropriate payroll arrangement may be made; to Connie Nass, Auditor of the State of Indiana; to Hon. Jonathon J. Robertson, Judge Pro Tempore of Lawrence Superior Court I; to Julie Blackwell Chase, Clerk of the Lawrence Circuit and Superior Courts; to Jack D. Cummings, Auditor of Lawrence County; to Jane A. Seigel, Executive Director of the Judicial Center; to Hon. Diana LaViolette; to Hon. Philip I. Adler; to Hon. K. Mark Loyd; to the Supreme Court Administrator; and to the entities identified in Ind. Admission and Discipline Rule 23 § 3(d).
All Justices concur.